Taliaferro, J.
The plaintiff and appellee moves to dismiss the appeal in this case on tlio following grounds:
1. That tlio intervenor, who appeals, has fictitiously sot up a claim of two hundred dollars damages, in order to show, together with the amount in dispute (four hundred'and fifty dollars), a sum sufficiently largo to entitle him to appeal.
2. Appellant has not pointed out in his motion those he intends to mate appellees.
8. Danflons, the bondsman of intervenor upon the injunction bond, and condemned in solido with him in damages, has not been made a party.
4.There is no one before this court as appellee.
5.Danflons, the surety on the injunction bond, is surety on the appeal bond, and, therefore, the appeal bond is insufficient. ■
6.This appeal was tallen by motion in open court. Tlie judge has failed to fix tlie amount of the security, nor caused the same to he entered on the- minutes of the court.
The intervenor claims a piano seized among the furniture of the defendant. lie alleges the piano to be worth four hundred and fifty dollars, and claims two hundred dollars damages caused him-by the alleged illegal seizure. He has made no effort whatever to prove damages to any amount. We can hut consider the amount of damages in this case as a subterfuge' and evasion, resorted to to give this court jurisdiction of a case which, legally and constitutionally, it does not possess
Entertaining this view of the case, it is unnecessary to examine the other points in the motion to dismiss. See 9 An. p. 3; 10 An. 282; 16 L. R. 182; 4 An. 213; 6 An. 735,
It is therefore ordered, that this appeal be dismissed at the cost of appellant.'